Citation Nr: 1110040	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Navy from September 25, 1990 to December 7, 1990, when he was discharged for an erroneous enlistment.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied the reopening of the appellant's claim of entitlement to service connection for schizophrenia.

The appellant's claim of entitlement to service connection for a "nervous breakdown" was originally denied in a March 1993 rating decision issued by the Columbia RO.  The appellant was notified of the denial of service connection for psychosis that same month, but he did not timely appeal.  The March 1993 rating decision, therefore, represents the last final action on the merits of the service connection claim for a psychiatric disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  

The appellant attempted to reopen his schizophrenia service connection claim in October 1996, and March 2001.  Each time the RO denied the reopening of his claim (in December 1996, December 2001, and July 2002), and found that he had not submitted new and material evidence on the issue of whether or not his schizophrenia was incurred in or aggravated by his military service.  The appellant was notified of these denials of reopening in December 1996, January 2002, and July 2002, but he did not timely appeal.

The July 2002 rating decision thus represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Therefore, the Board will consider whether any of the evidence submitted since the July 2002 rating decision constitutes new and material evidence.

As reflected in the January 2010 Statement of the Case (SOC), the RO indicated that it had reopened the claim and engaged in a de novo review of the schizophrenia claim.  However, before reaching the merits of the Veteran's claim for service connection for a psychiatric disorder, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue on appeal is therefore as listed on the first page of the present decision.

The Board recognizes that the RO up to the present has developed and adjudicated the claim on appeal as it was framed by the Veteran, i.e., a claim seeking service connection for schizophrenia.  While this appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has recharacterized the issue as reflected on the first page, above.


FINDINGS OF FACT

1.  Service connection for psychosis/schizophrenia was denied in a March 1993 rating action on the basis that it was not incurred in or aggravated by service; notice was given to the appellant that same month, but he did not timely appeal the denial.

2.  Reopening of the appellant's claim of entitlement to service connection for schizophrenia was denied in a December 1996 rating decision on the basis that no new and material evidence had been received; notice was given to the appellant that same month, but he did not timely appeal the denial.

3.  Reopening of the appellant's claim of entitlement to service connection for schizophrenia was denied in a December 2001 rating decision on the basis that no new and material evidence had been received; notice was given to the appellant in January 2002, but he did not timely appeal the denial.

4.  Reopening of the appellant's claim of entitlement to service connection for schizophrenia was denied in a July 2002 rating decision on the basis that no new and material evidence had been received; notice was given to the appellant that same month, but he did not timely appeal the denial.

5.  The evidence received since the July 2002 rating decision, when considered with the previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The March 1993, December 1996, December 2001 and July 2002 rating decisions are final decisions.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the July 2002 rating decision is not new and material, and consequently does not serve to reopen the appellant's claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.301, 3.303, 3.307, 3.309, 3.385 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information needed to reopen the claim and notifying the claimant of the evidence and information needed to establish entitlement to the underlying claim for the benefit sought by the claimant.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  In this case, the appellant was notified of the information necessary to reopen his psychiatric disorder new and material evidence claim in a letter dated in April 2009 (prior to the issuance of the May 2009 rating decision).  In that document the RO informed the appellant about what was needed to reopen his claim for service connection.

In particular, the letter informed the appellant of what constituted new and material evidence, why his claim had previously been denied and what was needed to reopen the claim.  The appellant was informed of the evidence and information needed to establish entitlement to service connection for schizophrenia, the underlying claim.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for the psychiatric disorder found insufficient in the previous denial.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of an SOC issued in January 2010 (after the notice was provided).

The April 2009 VA letter informed the Veteran of the types of evidence needed to substantiate his schizophrenia claim and of its duty to assist him in substantiating his service connection claim under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the May 2009 rating decision and the January 2010 SOC explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  All relevant evidence identified by the appellant relative to his new and material evidence psychiatric disorder service connection claim has been obtained and associated with the claims file.  In addition, neither the appellant nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his schizophrenia claim, and to respond to VA notices.  Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision especially in light of the fact that his claim is not reopened.  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.  

Furthermore, it is apparent from the procedural history of this case that the legal elements required to demonstrate entitlement to service connection have been stated repeatedly, as have those for new and material evidence, thus establishing that a reasonable person such as the appellant could be expected to understand what was still needed based on all the various types of notice provided in the record of this case.  Therefore, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed for the claim on appeal.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d).  Here, VA reviewed the appellant's claims file.  Private medical records were obtained and associated with the claims file.  The appellant's Social Security Administration disability benefits records were obtained and associated with the claims file.  

The appellant was afforded a VA psychological evaluation in December 2009.  The VA examination was conducted by a health care professional, a psychologist, and the associated report reflects review of the appellant's claims file.  The examination included a recitation of the history and symptoms of the appellant's psychiatric problems and demonstrated objective evaluation.  The examiner was able to assess and record the condition of the appellant's mental health.  The Board finds that the December 2009 examination report is sufficiently detailed with recorded history and clinical findings, opinions and supporting rationale to be adequate for rating purposes.  In any event, as explained in further detail below, regardless of the RO's decision to reopen the claim, the Board finds that new and material evidence in fact has not been submitted.  Consequently, the Veteran is not entitled to an examination in the first place, and the Board does not find that Barr v. Nicholson, 21 Vet. App. 303 (2007) alters this.

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available treatment records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Claim

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The appellant submitted his claim to reopen in March 2009.  The pertinent regulations require that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, supra.  

The July 2002 rating decision, the last time the schizophrenia service connection claim was finally disallowed on any basis, is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the July 2002 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching its July 2002 denial included the appellant's service medical treatment records, including the November 1990 Medical Evaluation Board (MEB) report; his March 1992 VA Form 21-526; the reports of private medical treatment dated in 1991 and 1992; his October 1996 claim to reopen; the report of a July 1992 evaluation conducted by a clinical social worker; his March 2001 claim to reopen; psychiatric hospitalization records from the South Carolina Department of Mental Health dated between 1987 and 1989; and private treatment records dated between 1999 and 2002.  The appellant submitted written statements in which he said that he was entitled to service connection for schizophrenia because it had been aggravated by his service in the Navy.

The appellant underwent a service entrance examination in April 1990; he was found to be psychiatrically normal.  On the associated report of medical history, the appellant denied psychiatric symptoms and did not report any psychiatric hospitalizations or treatment.  In October 1990, there was a notation of no medical defects noted.

Review of the appellant's service medical records reveals that he was hospitalized for increased social isolation, intermittent weakness and apparent confusion after his graduation from recruit training school.  The 28-year-old appellant admitted to hearing voices, and to have been in the hospital before.  Information supplied by his mother and brother indicated that the appellant had been hospitalized several times, the first in his early twenties and the last during the past year.  His mother stated that the appellant had always responded very quickly to Haldol.  She also said that the appellant had always stopped taking medication once out of the hospital and that he had a brother who also had a diagnosis of schizophrenia.  An Axis I diagnosis of schizophrenia was rendered and the appellant was prescribed medication.  After one day on medication, he cleared quickly and was able to converse without difficulty.  He progressed satisfactorily without any recurrence of overt psychotic symptoms.

A November 1990 MEB report states that the appellant's Axis I diagnosis was found to have existed prior to his entry (EPTE) into service.  A discharge based on erroneous enlistment was recommended.  

The March 1993 rating action indicated that the appellant's claim was denied because his claimed schizophrenia existed prior to his entry into service and was not aggravated by service.  

In his October 1996 claim to reopen, the appellant contended that his condition was aggravated as a result of physical and mental stress during his initial Navy training.  A July 1992 clinical social worker report reflects a diagnosis of schizophrenia.  Evidence obtained by the RO in connection with the appellant's March 2001 claim to reopen included Pee Dee health care records dated between 2000 and 2002 that reflected a diagnosis of schizophrenia; private medical records dated between 1999 and 2002 also reflected treatment for schizophrenia.  Records from the South Carolina Department of Mental Health revealed that the appellant was first admitted to a state mental health facility in May 1987, when he was 25-years-old.  He reported at that time that he had been to the mental health clinic four or five times and that he had been prescribed medication.  The report of a July 1988 hospital admission reflects an Axis I diagnosis of schizophrenia.  In April 1989, the appellant was admitted for the eleventh time.  The August 1989 admission report again reflects an Axis I diagnosis of schizophrenia.

The July 2002 rating decision indicated that there still was no evidence of record that demonstrated that the appellant's schizophrenia was caused by service or was aggravated by service.

The appellant submitted a claim to reopen his schizophrenia service connection claim in March 2009; he contends that because he entered service without the use of medication and because he completed boot camp, that any pre-existing psychiatric condition was aggravated by his Navy service.  He attributed his relapse to mental and physical stress he endured while engaged in his initial military training.  As service connection for his claimed psychiatric disorder had previously been denied because the there was evidence of record demonstrated the existence of a psychiatric disorder prior to the appellant's entry into service that was not aggravated by his two-and-half months of service, for new evidence to be material in this matter, it would have to tend to show that the appellant's pre-existing psychiatric disorder (diagnosed as schizophrenia) had been aggravated by his military service.

The evidence submitted since the July 2002 RO denial includes the appellant's service personnel records; SSA disability benefits records, including a January 2005 evaluation; private hospital records dated in 2001 and 2002; private psychiatric hospital records dated in 2000 and 2001; private medical treatment records dated between 1992 and 2004; and the report of the VA psychological examination that was accomplished in December 2009.

The service personnel records reflect that the appellant had been discharged for erroneous enlistment.  These records also refer to the November 1990 MEB finding that the appellant's Axis I diagnosis of schizophrenia existed prior to service and was not aggravated by service.

The private treatment records dated between 1992 and 2004 were duplicative in part and merely showed that the appellant continued to be treated for schizophrenia.  The SSA records, the Regional Medical Center records and the private psychiatric hospital records reflect an Axis I diagnosis of schizophrenia.  There was no medical evidence that provided any indication that the appellant's psychiatric pathology did not pre-exist his entry into service or indicated that his schizophrenia had been aggravated by service.

The appellant was afforded a VA psychological examination in December 2009; the examiner reviewed the appellant's claims file and medical records.  The examiner stated that the appellant's clinical history revealed that his Axis I diagnosis of schizophrenia had existed prior to his entry into service in September 1990.  The examiner concluded that there was no evidence that the appellant's current schizophrenia was caused by his military service or was aggravated by his service in the Navy.

The appellant has contended that his current psychiatric difficulties are related to his active service in the military.  In his January 2010 VA Form 9, he argued that his condition was aggravated during boot camp in that he was subjected to mental and physical stress during that time.  He described being screamed at and ordered around on his first day in boot camp.  These contentions merely reiterate his prior arguments.  The Board notes that lay statements are not material within the meaning of 38 C.F.R. § 3.156.  See Moray v. Brown, 2 Vet. App. 211, 213-144 (1993).  

However, there is no clinical evidence of record intimating in any way that the appellant's current psychiatric pathology did not exist prior to service.  In addition, there is no competent medical evidence documenting that the pre-existing schizophrenia was aggravated by the appellant's short period of active duty in the Navy.  

The evidence added to the record since July 2002 does not address or contradict the reasoning offered in support of the July 2002 rating decision or that offered in support of the original March 1993 rating decision.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in July 2002.  The newly received evidence merely demonstrates that the appellant continues to maintain that his schizophrenia was permanently aggravated by his naval service.  It has no direct bearing on the issue of entitlement to service connection for said schizophrenia, and therefore, is not material. 

The Federal Circuit Court of Appeals has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that the evidence submitted since the July 2002 rating decision does not provide relevant information as to the question of whether the appellant's current schizophrenia is etiologically related to any incident of his service or that his current schizophrenia was aggravated by his active service.  No competent medical opinion on these points has been received since the July 2002 rating decision.  

For the reasons set forth above, none of the evidence added to the record since the July 2002 rating decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for a psychiatric disorder, claimed as schizophrenia.  Therefore, the July 2002 rating decision remains final, and the psychiatric disorder service connection claim is not reopened.

			
ORDER

New and material evidence not having been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder, the appeal is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


